DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation 112(f)

1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
(a)	Claim 1; “…processing unit to execute the processor-executable process steps”
(b)	Claim 6; “…processing unit to further execute the processor-executable process steps…”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a) Fig. 8, Processing Unit 810, Paragraph 0057
(b) Fig. 8, Processing Unit 810, Paragraph 0057 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the 


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 8 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wetjen et al. (US 20150106091 A1 hereinafter, Wetjen ‘091) in combination with Kubala et al. (US 20040021765 A1 hereinafter, Kubala ‘765).
Regarding claim 1; Wetjen ‘091 discloses a system (Fig. 9, Computer System 900)
comprising: 
a memory (Fig. 9, Memory 903) storing processor-executable process steps (i.e. Computer-readable instructions stored on a computer-readable medium. Paragraph 0157); 
a processing unit (Fig. 9, Processing Unit  902) to execute the processor-executable process steps  (i.e. Computer-readable instructions stored on a computer-readable medium are executable by the processing unit 902 of the computer 900. Paragraph 0157); 
to cause the system to: 
(i.e. At the end of the meeting, all the audio from each participant may be mixed down and encoded for playback. Paragraph 0075).
Wetjen ‘091 does not expressly disclose the limitations as expressed below.
 Kubala ‘765 discloses acquire e-mail data associated with each of a plurality of meeting participants associated with the meeting (i.e. Facilitator 104 may store emails, voicemails, agenda information, or other documents that are submitted by participants 102 prior to the telemeeting. Facilitator 104 may then make these documents available to the participants during the meeting. Paragraph 0024); 
generate a meeting language model based on the acquired e-mail data and the meeting data (i.e. Statistical model 320 may include acoustic models and language models. The language models may include n-gram language models. Recognition system 330 may use statistical model 320 to process input audio data. Recognition system 330 may include audio classification logic 410, speech recognition logic 420 and etc. Speech recognition logic 420 may perform continuous speech recognition to recognize the words spoken in the segments that it receives from audio classification logic 410. Speech recognition logic 420 may generate a transcription of the speech using statistical model 320. Paragraph 0036-0039);
and provide the meeting language model to a transcription service to transcribe audio associated with the meeting based on the meeting language model (i.e. As participants speak, facilitator 104 records and transcribes their words using indexers 220 (act 801). The transcription may be performed in real-time and may be a rich transcription that includes metadata that identifies the various speakers. Participants 102 may search and view the transcription during the telemeeting. Paragraph 0048).
Wetjen ‘091 and Kubala ‘765 are combinable because they are from same field of endeavor of speech systems (Kubala ‘765 at “Field of Invention”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Wetjen ‘091 by adding the limitations as taught by Kubala ‘765. The motivation for doing so would have been advantageous because it would be desirable to more effectively archive the contents of a telemeeting for future reference. Therefore, it would have been obvious to combine Wetjen ‘091 with Kubala ‘765 to obtain the invention as specified.

Regarding claim 8; Claim 8 contains substantially the same subject matter as claim 1. Therefore, Claim 8 is rejected on the same grounds as claim 1.

Regarding claim 15; Wetjen ‘091 discloses a system (Fig. 9, Computer System 900)
comprising: 
a meeting language model service to: receive a request for a meeting language model associated with a meeting; (i.e. Fig. 5 is a flowchart illustrating a method 500 of generating a transcript from an audio stream 505. Audio is provided to an automatic speech recognition service or services at 510, which provides word probabilities. The word probabilities are evaluated at 515 using a statistical language model. A partial homophone is selected at 535 and a best word alternative using the statistical language model at 540 is selected to provide a corrected word. Paragraph 0082)
acquire meeting data associated with the meeting (i.e. At the end of the meeting, all the audio from each participant may be mixed down and encoded for playback. Paragraph 0075).
determine a plurality of meeting participants associated with the meeting participants based on the meeting data (i.e. Transcription includes converting a verbal conversation between two or more participants into an equivalent text representation that captures the exchanges between the different participants in sequential or temporal order. Paragraph 0029) 
Wetjen ‘091 does not expressly disclose the limitations as expressed below.
Kubala ‘765 discloses acquire e-mail data associated with each of the plurality of meeting participants associated with the meeting (i.e. Facilitator 104 may store emails, voicemails, agenda information, or other documents that are submitted by participants 102 prior to the telemeeting. Facilitator 104 may then make these documents available to the participants during the meeting. Paragraph 0024); 
and generate a meeting language model based on the acquired e-mail data and the meeting data  (i.e. Statistical model 320 may include acoustic models and language models. The language models may include n-gram language models. Recognition system 330 may use statistical model 320 to process input audio data. Recognition system 330 may include audio classification logic 410, speech recognition logic 420 and etc. Speech recognition logic 420 may perform continuous 
and a transcription service to transcribe audio associated with the meeting based on the meeting language model (i.e. As participants speak, facilitator 104 records and transcribes their words using indexers 220 (act 801). The transcription may be performed in real-time and may be a rich transcription that includes metadata that identifies the various speakers. Participants 102 may search and view the transcription during the telemeeting. Paragraph 0048).
Wetjen ‘091 and Kubala ‘765 are combinable because they are from same field of endeavor of speech systems (Kubala ‘765 at “Field of Invention”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Wetjen ‘091 by adding the limitations as taught by Kubala ‘765. The motivation for doing so would have been advantageous because it would be desirable to more effectively archive the contents of a telemeeting for future reference. Therefore, it would have been obvious to combine Wetjen ‘091 with Kubala ‘765 to obtain the invention as specified.


Allowable Subject Matter
1.	Claims 2-7, 9-14 & 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

2.	Claims 4 & 5 depend on objected claim 3. Therefore, by virtue of their dependency, Claims 4 & 5 are also indicated as objected subject matter.

Claim 7 depends on objected claim 6. Therefore, by virtue of it’s dependency, Claim 7 is also indicated as objected subject matter.

4.	Claims 11 & 12 depend on objected claim 10. Therefore, by virtue of their dependency, Claims 11 & 12 are also indicated as objected subject matter.

5.	Claim 14 depends on objected claim 13. Therefore, by virtue of it’s dependency, Claim 14 is also indicated as objected subject matter.

6.	Claim 18 depends on objected claim 17. Therefore, by virtue of it’s dependency, Claim 18 is also indicated as objected subject matter.

7.	Claim 20 depends on objected claim 19. Therefore, by virtue of it’s dependency, Claim 20 is also indicated as objected subject matter.

8.	Claims 9 & 16 contains substantially the same subject matter as claim 2. Therefore, Claims 9 & 16 are objected on the same grounds as claim 2.

9.	Claims 10 & 17 contains substantially the same subject matter as claim 3. Therefore, Claims 10 & 17 are objected on the same grounds as claim 3.

10.	Claims 13 & 19 contains substantially the same subject matter as claim 6. Therefore, Claims 13 & 19 are objected on the same grounds as claim 6.

Examiner’s Reasons for Indication of Objected Subject Matter
Wetjen ‘091 discloses wherein a system and method include processing multiple individual participant speech in a conference call with an audio speech recognition system to create a transcript for each participant, assembling the transcripts into a single transcript having participant identification for each speaker in the single transcript, and making the transcript searchable. In one embodiment, encoder states are dynamically tracked and the state of each encoder is continuously tracked to allow interchange of state between encoders without creating audio artifacts, and re-initializing an encoder during a brief period of natural silence for encoders whose states continuously diverge. In yet a further embodiment, tracking of how each of multiple users has joined a conference call is performed to determine and utilize different messaging mechanisms for users.
Kubala ‘765 discloses wherein an automated meeting facilitator manages and archives a telemeeting. The automated meeting facilitator includes a multimedia indexing section, a memory section, and a server. The automated meeting facilitator may connect to meeting participants through a network. The multimedia indexing section generates rich transcriptions of the telemeeting and stores documents related to the telemeeting. Through the rich transcription, the automated meeting facilitator is able to provide a number of real -time search and assistance functions to the meeting participants.
Lockhart ‘265 either alone or in combination with Meany ‘030 fail to teach wherein transcription of audio associated with the meeting comprises: generation of an adapted language model based on the meeting language model and a generic language model; and transcription of audio associated with the meeting based on the adapted language model; wherein acquisition of meeting data associated with the meeting comprises determination of a meeting data n-gram model Claims 2-7, 9-14 & 16-20 as objected subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


MARCUS T. RILEY, ESQ.
Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677